Appeal from a judgment of the Supreme Court, entered March 1, 1976 in Montgomery County, upon a dismissal of the complaint by the court at a Trial Term, without a jury. This case was decided by this court in an opinion appearing in 56 AD2d 406, one Justice dissenting. The facts and circumstances are amply set forth therein. We granted reargument to the defendants to be addressed to the issue of whether the part performance exception to the Statute of Frauds should be applied in the instant case. Upon reargument and consideration of the issues presented, we adhere to our original decision. Judgment reversed, on the law and the facts, and a new trial ordered, without costs. Sweeney, J. P., Kane, Mahoney, Larkin and Herlihy, JJ., concur.